Citation Nr: 1628699	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus (claimed as a condition of the ankles and feet).

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right knee condition, to include as due to a left knee condition and/or bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to August 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in November 2011.  All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  However, the VLJ who presided over the November 2011 hearing is no longer with the Board.  The Board contacted the Veteran to ask whether he desired another hearing before the Board.  In June 2014, the Veteran waived his right to another hearing.  Thus, any decision regarding the matters on appeal will therefore be issued by a single VLJ.

These matters were previously before the Board in October 2013, at which time they were remanded for further development.  As discussed below, the Board grants the Veteran's claims for service connection for bilateral pes planus and a left knee condition, and finds that additional development is required with regard to his claim for service connection for a right knee condition; thus, discussion of VA's compliance with the October 2013 remand is not necessary at this time.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of the Veteran's entitlement to service connection for a right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Mild bilateral pes planus was noted upon the Veteran's entry into service, and the evidence shows that his bilateral pes planus increased in severity during the Veteran's period of active service.

2.  Preexisting chondromalacia patella, left knee, increased in severity during the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1101, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for chondromalacia patella, left knee, have been met.  38 U.S.C.A. §§ 1101, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that service connection is warranted for bilateral pes planus and a left knee condition.  As such, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

However, when no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1132 (West 2014).  When that that is the case, the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).

A.  Bilateral Pes Planus

The Veteran's March 1976 entrance examination report indicates that the Veteran had mild pes planus upon his entry into service.  In a contemporaneous report of medical history, the Veteran endorsed that he did not have and never had foot trouble.  Shortly thereafter, in June 1976, the Veteran began to make regular reports of foot pain and required arch supports.  In July 1976, it was determined that the Veteran's pes planus was of moderate severity.

In March 2014, a VA examiner noted a current diagnosis of bilateral pes planus.  The examiner opined that that the Veteran's pes planus did not increase in severity during service.  In support of this opinion, the examiner noted that pes planus was noted upon the Veteran's entrance into service and there are no postservice treatment records that address pes planus until decades after the Veteran's discharge from service.

After careful review of the evidence, the Board finds that the service treatment records (STRs) indicate that the Veteran's pes planus worsened during service, as his pes planus was mild upon entrance but was moderate in severity, painful, and necessitated the use of arch supports during service.  As the March 2014 examination report fails to address whether the worsening that is demonstrated in service is due to the natural progress of the disease, the Board finds that the examiner's opinion is inadequate in this regard.  Thus, the Board finds that his preexisting pes planus was aggravated by his service.

In sum, the Board finds that there is no clear and unmistakable evidence of record that rebuts the presumption of aggravation and service connection must be granted for bilateral pes planus.  See 38 C.F.R. §§ 3.303, 3.306. 

B.  Left Knee Condition

The Veteran asserts that he injured his left knee prior to entering service, played basketball in junior high school and high school after his initial injury, entered service without residuals of a left knee injury, and began to experience pain and popping in his knee during basic training in service.  He also asserts that he has had ongoing left knee pain since service.

The Veteran's March 1976 entrance examination report indicates that his lower extremities were normal at that time.  Further, in a contemporaneous report of medical history, the Veteran endorsed that he did not have and never had the following: swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and "trick" or locked knee.

The Veteran's STRs also include a May 1976 clinical record that indicates that the Veteran complained of left knee pain over the previous four days.  The clinician noted that there was no recent injury and that the Veteran had a pre-service injury four years prior.  More specifically, it was noted that the Veteran struck a pole with his left knee.  An impression of left chondromalacia patella was noted, and the clinician indicated that the Veteran had mild subpatellar pain and crepitus without any loss of range of motion.

In June 1976, a clinician noted that the Veteran complained of left knee pain since 1972, that the Veteran was "being bothered by training," and that the Veteran's pain was consistent while marching, standing, and running.  Additional STRs indicate that the Veteran had swelling at that time.  Review of the record reveals that the Veteran was found to be medically unfit for duty and discharged due, in part, to his left knee condition.

At the outset, the Board notes that because the Veteran did not have the requisite period of service, he is not entitled to the presumption of soundness afforded under 38 U.S.C.A. § 1132.  As noted above, the Veteran had active service from April to August 1976.  This is peacetime service, as these dates do not encompass periods of war as enumerated under 38 U.S.C.A. § 101 and 38 C.F.R. § 3.2.  In this case, as the rules for peacetime disability compensation under U.S.C.A. §§ 1131 and 1132 are applicable, and the Veteran served for less than six months, the presumption of soundness does not apply.

As acknowledged previously, once a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Here, the Veteran injured his left knee prior to service; thus, the Veteran cannot bring a claim for service connection on an incurrence basis for a left knee condition, but he may bring a claim for service-connected aggravation of the disorder.  Wagner, 370 F. 3d at 1089.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Simply stated, the remaining governing question is whether the Veteran's left knee condition was permanently, chronically aggravated beyond the natural progress of the condition during military service.

Notably, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).

Here, the Veteran asserts that he was treated for knee pain at a private hospital following his discharge from service in 1976.  In April 2014, that hospital reported that these records are not available.  Following the Veteran's discharge from service, the record shows that he was not treated for a left knee condition until 2003.  During his November 2011 Board hearing, the Veteran testified that he used over-the-counter medications to treat his knees and feet during the years leading up to his initiation of treatment at VA.

Non-VA treatment records dated in March 2006 document left knee pain and suspected meniscal degenerative tears.  In January 2008, non-VA physician Dr. S.G. noted that the Veteran denied a history of trauma.  In March 2008, the Veteran underwent arthroscopy of left knee, excision of plica, chondroplasty of lateral femoral condyle, chondroplasty of patella, and partial lateral meniscectomy at a non-VA hospital.  In May 2008 and August 2008, Dr. S.G. documented the Veteran's report of popping of the knees.  Thereafter, in February 2009, the Veteran underwent a left total knee replacement at a VA facility.  A March 2009 physical therapy consult note indicates that the Veteran had a thirty-year history of gradually worsening left knee pain, his degenerative joint disease (DJD) was no longer improved with conservative care, and he still had pain around his patella.  

In March 2014, a VA examiner diagnosed the Veteran with left knee chondromalacia patella, DJD, and meniscal tear/total arthroplasty.  The examiner opined that "[t]here is clear documentation in the [STRs] that [the Veteran's] left knee condition preexisted . . . service."  The examiner also opined that the Veteran's left knee disability did not increase in severity during service because there is no evidence of a left knee injury during service and there are no treatment records that document a left knee condition until decades after his 1976 discharge from service.  Further, the examiner noted that the Veteran's DJD is related to his age, weight, occupation, and premilitary trauma, and reported that his meniscal tears could be related to age or trauma.

The Board has reviewed the March 2014 examiner's opinion regarding the matter of aggravation, but finds her opinion inadequate for two reasons.  First, although the Veteran's STRs document the Veteran's competent, credible, and highly probative reports that he did not have pain when he entered service and subsequent reports of pain during service, the examiner used a lack of evidence of a specific injury to support her opinion that a preexisting left knee condition was not aggravated during service and did not adequately address in-service reports of pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Second, in finding the lack of evidence of immediate postservice treatment for a left knee condition probative, the examiner failed to address the Veteran's competent and credible reports of left knee pain that continued after service.  In light of the foregoing, the Board finds that the March 2014 examiner's opinion regarding the matter of in-service aggravation of the Veteran's left knee condition is inadequate.

In this case, the March 1976 entrance examination and report of medical history are highly probative in determining whether the Veteran had a symptomatic left knee condition upon his entrance into service.  The fact that the Veteran was found fit for induction and then separated by reason of physical disability indicates that the evidence is at least in equipoise regarding the matter of in-service aggravation.

In light of the foregoing, to include the Veteran's in-service diagnosis of left knee chondromalacia patella, reports that his pain had its onset during service, reports that his pain persisted after service, and a current diagnosis of symptomatic left knee chondromalacia patella, the Board resolves any doubt in the Veteran's favor and finds that service connection for chondromalacia patella of the left knee is warranted.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for bilateral pes planus is granted.

Service connection for chondromalacia patella, left knee, is granted.



REMAND

The Veteran asserts that his current right knee condition was caused or aggravated by his left knee condition and/or his bilateral pes planus.  The clinician who examined the Veteran in March 2014 reported that she could not provide an opinion as to whether the Veteran's left knee condition caused or aggravated his right knee condition without resort to speculation.  In light of this opinion and the lack of competent evidence that addresses the potential relationship between the Veteran's right knee condition and his bilateral pes planus, the Board finds that VA must provide an adequate examination to determine the nature and etiology of any current right knee condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee condition, as requested below.  The examiner should review the entire claims file before providing the requested opinions and provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

   (a) First, identify all right knee conditions that the Veteran has had since he filed his July 2008 claim for service connection for a right knee condition.

   (b) Second, provide an opinion as to whether it is at least as likely as not that the identified right knee conditions were caused by his currently service-connected left knee condition or bilateral pes planus.

   (c) Third, provide an opinion as to whether it is at least as likely as not that the identified right knee conditions were aggravated by his currently service-connected left knee condition or bilateral pes planus.  In providing this opinion, state whether it is at least as likely as not that the identified right knee conditions occurred sooner or progressed to a greater degree of severity than they otherwise would have due to his service-connected left knee condition or bilateral pes planus.  If aggravation is found, the examiner must provide a baseline level of severity of the Veteran's right knee condition prior to aggravation by his left knee condition or bilateral pes planus.

The reviewing clinician should provide the requested opinions after reviewing the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertaking any necessary studies.

2.  After ensuring that the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim for service connection for a right knee condition.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


